DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: evaluation device in claims 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Objections
Claims 8 and 10 recite the limitation "the at least one optical amplifier" in lines 2-3 and lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Podoleanu (U.S. PGPub No. 2011/0109911 A1) in view of Kanko et al. (U.S. PGPub No. 2017/0120337 A1) further in view of Major, JR. et al. (U.S. PGPub No. 2015/0109605 A1).
 	As to claims 1, 17, and 18, Podoleanu discloses and shows in figure 4, a laser processing system comprising: 
 	a distance-measuring device for a laser processing system, comprising (Abstract, ll. 1-7): 
 	a light source (10) configured to generate a measuring beam (i.e. the object beam) for direction onto a workpiece (50) ([0051], ll. 1-17; [0139], ll. 1-4; [0111]); 

 	at least one optical amplifier (39) configured to amplify at least one of the measuring beam and the reflected part of the measuring beam (as shown in figure 4 the reflected measuring beam is amplified), ([0111]); and 	
	Podoleanu does not explicitly disclose an optical amplifier arranged in a beam path transmitting the measuring beam from the light source towards the workpiece and transmitting the reflected part of the measuring beam reflected from the workpiece towards the at least one detection device, the optical amplifier configured to amplify the measuring beam before the measuring beam is directed onto the workpiece and to amplify the reflected part of the measuring beam before the reflected part is directed towards the at least one detection device.
	However, Major, Jr. does disclose and show in figure 7 and in ([0081], ll. 1-11; [0083]) the use of a basic bi-directional amplifier used in an optical system to compensate for losses similar to what Podoleanu is doing.  Specifically an optical amplifier that amplifies light transmitting towards a workpiece and light reflected back towards the at least one detection device.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Podoleanu with an optical amplifier arranged in a beam path transmitting the measuring beam from the light source towards the workpiece and transmitting the reflected part of the measuring beam reflected from the workpiece towards the at least one detection device, the optical 
	Podoleanu does disclose an OCT system that is capable of being used with multiple samples such and eyes and other scattering semi-transparent object.  Further as is known in the art OCT is couple when used with eyes to help measure a cornea for laser ablation (i.e. a laser processing head) to reshape said cornea ([0119], ll. 17-23). 
Podoleanu in view of Major, Jr. does not explicitly disclose a laser processing head for provision of a processing beam, wherein the laser processing head is 534773/42580/FW/11477612.1configured to direct the processing beam onto a processing region of a workpiece.
	However, Kanko does disclose and show in figure 1 and in ([0002]; [0009]; [0144]) the use of a laser processing head (i.e. laser as the material processing beam source 12 shown in figure 1) to efficiently cut biological material while being imaged by a similar OCT system as disclosed in Podoleanu.  As already stated above and now more explicitly the examiner takes Office Notice of the use of a material processing beam source as well-known in the art to be used in Lasik to allow corneal shaping. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Podoleanu in view of Major, Jr. with a laser processing head for provision of a processing beam, wherein the laser 
	As to claim 7, Podoleanu discloses and shows in figure 4 a device in accordance, further comprising at least one circulator (5) configured for provision of two or a plurality of beam paths for the measuring beam and the reflected part of the measuring beam ([0100]).  
As to claims 20 and 21, Podoleanu discloses and shows in figure 4, an evaluation unit (70) configured to evaluate interference between spectral components in the frequency domain (as disclosed block 70 performs a fast Fourier transform (FFT)) ([0117], 1-14, where the examiner is interpreting the block 70 as a structural equivalent to applicant’s evaluation unit in that block 70 of Podoleanu performs the same function).  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Podoleanu in view of Kanko et al. in view of Major Jr. further in view of Ohbayashi et al. (WO/2008/029506 where the examiner has provided an English translation provided hereinwith for citations).
As to claims 8-10, Podoleanu in view of Kanko further in view of Major Jr. does not explicitly disclose a device, wherein the at least one circulator comprises a first circulator and a second circulator, and wherein the at least one optical amplifier is arranged between the first circulator and the second circulator or wherein a first beam 
However, Podoleanu does already provide evidence that splitters and circulators are known equivalents in ([0109], ll. 1-3).  It would have been further obvious to one of ordinary skill in the art at the time the invention was made to use a second circulator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Specifically adding is a second circulator allows for the low loss high efficiency relaying of light to and from a sample where an amplifier can be placed in the sample arm.  Ohbayashi evidences in ([0019], ll. 11-12; [0039], ll. 2-4) that it is common knowledge to use an optical amplifier in the sample optical path to achieve a higher measurement sensitivity to in turn allow a larger observable depth in tomographic imaging.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Podoleanu in view of Kanko further in view of Major Jr. with a device, wherein the at least one circulator comprises a first circulator and a second circulator, and wherein the at least one optical amplifier is arranged between the first circulator and the second circulator or wherein a first beam path for the measuring  beam and a second beam path for the reflected part of the 334773/42580/FW/11477612.1measuring beam are arranged between the first circulator and the second circulator or wherein the at least one optical amplifier is arranged in the first beam path and/or in the second beam path in order to provide the advantage of increased efficiency in 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-10, 17, 18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael P LaPage/           Primary Examiner, Art Unit 2886